Title: To Thomas Jefferson from Mustafa Baba, Dey of Algiers, 17 October 1802
From: Mustafa Baba, Dey of Algiers
To: Jefferson, Thomas


          
            To, Our great friends The american Government—
            Equal to October The 17th. 1802
          
          We Salute and pray for your health and happiness. Your Consul OBrien in your name demanded The favour of us to seek and Obtain, The release from Slavery of your Subjects, in the possession of The Pascha of Tripoli. we wrote and Obtained The Same and gave them to your Consul to send to you as a present, and we pray you to receive the same and be assured of our friendship—
          We have been much dissatisfyed to hear That you would think of sending near us The Consul, That you had at Tripoli. whenever he comes we will not receive him. his Character does not Suit us, as we know, wherever he has remained That he has created difficulties and brought On a war 
          And as I will not receive him I am shure it will be well for both nations
          Done in our divan at Algiers with The great Seal of Mustapha Pascha
        